                                            Case 3:20-cv-04612-JSC Document 36 Filed 03/01/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ASHBRITT, INC.,                                  Case No. 20-cv-04612-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: DEFENDANTS’ MOTION
                                                  v.                                        TO DISMISS THIRD AMENDED
                                   9
                                                                                            COMPLAINT
                                  10       MARK GHILARDUCCI, et al.,
                                                                                            Re: Dkt. No. 30
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           AshBritt Inc., a Florida corporation, brings this Section 1983 action against Mark

                                  14   Ghilarducci, Director of California Governor’s Office of Emergency Services (“OES”), and Ken

                                  15   DaRosa, Acting Director of the California Department of Resources Recycling and Recovery

                                  16   (CalRecycle) alleging violation of its First Amendment rights. AshBritt contends that Defendants

                                  17   adopted a “California-only” requirement for a project put out for bid in May 2020 in retaliation for

                                  18   comments that AshBritt’s Chairman of the Board made in 2015. Defendants’ motion to dismiss

                                  19   AshBritt’s Third Amended Complaint is now pending before the Court. 1 (Dkt. No. 30.) Having

                                  20   considered the parties’ briefing and having had the benefit of oral argument on February 28, 2021,

                                  21   the Court GRANTS the motion to dismiss. After multiple opportunities, AshBritt has still not

                                  22   alleged facts that support a plausible inference that but-for Defendants’ retaliatory animus

                                  23   CalRecycle would not have adopted the California-only restriction and AshBritt concedes that its

                                  24   claim for declaratory relief is barred by the Eleventh Amendment.

                                  25

                                  26

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. Section
                                       636(c). (Dkt. Nos. 8 and 11.)
                                           Case 3:20-cv-04612-JSC Document 36 Filed 03/01/21 Page 2 of 7




                                   1                                            BACKGROUND

                                   2       A. Third Amended Complaint Allegations

                                   3          AshBritt is a Florida Corporation engaged in the business of disaster recovery and response

                                   4   services. (Dkt. No. 29, Third Amended Complaint (“TAC”) at ¶ 1. 2) Mr. Ghilarducci is the

                                   5   Director of California Governor’s Office of Emergency Services (“OES”), and Mr. DaRosa is the

                                   6   Acting Director of the California Department of Resources Recycling and Recovery
                                       (“CalRecycle”). (Id. at ¶¶ 2-3.)
                                   7
                                              In the Fall of 2015, Lake County engaged AshBritt “to perform clean up services related to
                                   8
                                       the Butte Fire.” (Id. at ¶ 7.) During a conference call with Mr. Ghilarducci, AshBritt’s Chairman
                                   9
                                       of the Board, Randy Perkins, criticized the way the state paid its contractors. (Id.) In a subsequent
                                  10
                                       call, Mr. Ghilarducci stated that he would ensure, to the best of his ability, that AshBritt would not
                                  11
                                       work in the state of California. (Id.) AshBritt contends that since Mr. Ghilarducci’s statement,
                                  12
Northern District of California




                                       CalRecycle has rejected all of AshBritt’s bids to work on debris removal projects. (Id. at ¶¶ 11,
 United States District Court




                                  13
                                       21.)
                                  14
                                              In particular, AshBritt identifies bids it submitted in December 2018 or January 2019 for
                                  15   clean up work in connection with the Camp Fire and Woolsey Fire. (Id. at ¶¶ 8-10.) These bids
                                  16   were awarded to entities other than AshBritt. (Id. at ¶ 11.) In late January 2019, AshBritt filed
                                  17   protests with respect to both bids arguing that “CalRecycle had understated the debris cleanup
                                  18   estimates in the solicitation and failed to recognize unbalanced bidding by the selected bidder,
                                  19   which similarly made its price appear low, but created a risk that actual costs would be much

                                  20   higher.” (Id. at ¶¶ 12-13.) The Sacramento Bee ran an article following this entitled “Will

                                  21   California pay too much for Camp Fire cleanup? Why didn’t it choose lowest bidder?”

                                  22   Referencing protests filed in response to the award, the article stated: “An official with one of

                                  23   those firms, Florida-based Ashbritt Environmental, accused the state of giving a competitor an
                                       unfair advantage that will cause debris cleanup costs to soar by the end of the year-long effort.”
                                  24
                                       (Id. at ¶ 14.) Both of AshBritt’s bid protests were denied as was AshBritt’s petition for writ of
                                  25

                                  26

                                  27

                                  28
                                       2
                                        Record Citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the document.
                                                                                        2
                                           Case 3:20-cv-04612-JSC Document 36 Filed 03/01/21 Page 3 of 7




                                   1   mandamus filed in the Sacramento Superior Court regarding the Camp Fire debris clean-up

                                   2   project. (Id. at ¶¶ 15-16.)

                                   3          In May 2020, OES gave CalRecycle the authority to manage the removal, transport, and

                                   4   disposition of certain fire-related trees from properties in Butte County. (Id. at ¶ 19.) That month
                                       CalRecycle issued a solicitation for contractors to submit bids to work on the project. (Id. at ¶ 18.)
                                   5

                                   6                  This solicitation sought to exclude non-California entities from
                                                      bidding on the Project. It states that to “encourage the economic
                                   7                  recovery and well-being of the residents of an area where a disaster
                                                      or state of emergency has been declared, CalRecycle encourages local
                                   8                  and California-based contractors to bid on this IFB. Under the
                                                      provision entitled “California Only Restriction,” the Solicitation
                                   9                  limits eligibility to a “business or corporation whose principal office
                                                      is located in California, and the owners, or officers if the entity is a
                                  10                  corporation, are domiciled in California,” or a “business or
                                                      corporation that has a major office or manufacturing facility located
                                  11                  in California and that has been licensed by the state on a continuous
                                                      basis to conduct business within the state and has continuously
                                  12                  employed California residents for work within the state during the
                                                      three years prior to submitting a bid or proposal for a state contract.”
Northern District of California
 United States District Court




                                  13
                                       (Id. at ¶ 20.) AshBritt “would have submitted a bid, sought to perform work on the contract, and
                                  14
                                       performed such work, had it not been ineligible under the ‘California Only Restriction.’” (Id. at ¶
                                  15
                                       21.) It alleges that CalRecycle included the “California Only Restriction”—and excluded all
                                  16
                                       corporations outside of California from bidding on the project—to get back at AshBritt for its
                                  17
                                       Chairman’s 2015 comments and the early 2019 newspaper article.
                                  18
                                              B. Procedural Background
                                  19
                                              AshBritt filed the complaint in this action on July 10, 2020. (Dkt. No. 1.) Three days
                                  20
                                       later, AshBritt filed its First Amended Complaint which alleged two claims for relief: (1) violation
                                  21
                                       of 42 U.S.C. § 1983 and the Privileges and Immunities Clause of Article IV of the Constitution,
                                  22
                                       see U.S. Const. art. IV, § 2, cl. 1.; and (2) for declaratory relief. The Court granted Defendants’
                                  23
                                       motion to dismiss AshBritt’s Privileges and Immunities Clause claim. (Dkt. No. 20.) AshBritt
                                  24
                                       thereafter filed its Second Amended Complaint which includes two Section 1983 claims seeking
                                  25
                                       damages and declaratory relief based on violation of AshBritt’s First Amendment Rights, and a
                                  26   claim seeking declaratory relief under “California Procurement Statutes and Decisional Law and
                                  27   Federal Rule of Civil Procedure 57.” (Dkt. No. 21.) Defendants moved to dismiss for lack of
                                  28   Article III standing and for failure to state a claim. (Dkt. No. 22.) The Court denied Defendants’
                                                                                         3
                                           Case 3:20-cv-04612-JSC Document 36 Filed 03/01/21 Page 4 of 7




                                   1   motion to dismiss based on standing, but granted the motion with respect to AshBritt’s first claim

                                   2   for damages based on violation of its First Amendment rights for failure to state a claim, and

                                   3   dismissed the second and third claims for declaratory relief as barred by the Eleventh Amendment.

                                   4   (Dkt. No. 28.) In the TAC, AshBritt repleads the same two claims: (1) a Section 1983 claim for
                                       violation of its First Amendment rights, and (2) a request for declaratory relief based on the same.
                                   5
                                       (Dkt. No. 29.)
                                   6
                                                                                    DISCUSSION
                                   7
                                               This is the third time the Court has considered whether AshBritt has adequately pled its
                                   8
                                       claims. Because AshBritt concedes that it has not and cannot allege an ongoing violation of
                                   9
                                       federal law for purposes of its declaratory relief claim, that claim is dismissed as barred by the
                                  10
                                       Eleventh Amendment. (Dkt. No. 32 at 22.) See Coal. to Defend Affirmative Action v. Brown, 674
                                  11
                                       F.3d 1128, 1134 (9th Cir. 2012) (“The Eleventh Amendment “does not, however, bar actions for
                                  12
Northern District of California
 United States District Court




                                       prospective declaratory or injunctive relief against state officers in their official capacities for their
                                  13
                                       alleged violations of federal law.”) (citing Ex Parte Young, 209 U.S. 123, 155-56 (1908)). This
                                  14
                                       concession leaves only Plaintiff’s Section 1983 First Amendment retaliation claim.
                                  15
                                               To state a First Amendment retaliation claim, a plaintiff must show “that (1) he was
                                  16
                                       engaged in a constitutionally protected activity, (2) the defendant’s actions would chill a person of
                                  17
                                       ordinary firmness from continuing to engage in the protected activity and (3) the protected activity
                                  18
                                       was a substantial or motivating factor in the defendant’s conduct.” O’Brien v. Welty, 818 F.3d
                                  19
                                       920, 932 (9th Cir. 2016) (quoting Pinard v. Clatskanie Sch. Dist. 6J, 467 F.3d 755, 770 (9th Cir.
                                  20
                                       2006)). To ultimately “prevail on such a claim, a plaintiff must establish a ‘causal connection’
                                  21
                                       between the government defendant’s ‘retaliatory animus’ and the plaintiff’s ‘subsequent injury.’”
                                  22
                                       Nieves v. Bartlett, ––– U.S. ––––, 139 S. Ct. 1715, 1722 (2019) (quoting Hartman v. Moore, 547
                                  23
                                       U.S. 250, 259 (2006)). In particular, a plaintiff must show that the defendant’s retaliatory animus
                                  24
                                       was “a ‘but-for’ cause, meaning that the adverse action against the plaintiff would not have been
                                  25
                                       taken absent the retaliatory motive.” Id. (quoting Hartman, 547 U.S. at 260). The TAC does not
                                  26
                                       allege facts that plausibly support an inference that the California-only restriction was included in
                                  27
                                       retaliation for AshBritt’s protected activity.
                                  28
                                                                                           4
                                           Case 3:20-cv-04612-JSC Document 36 Filed 03/01/21 Page 5 of 7




                                   1          First, AshBritt’s “bare allegation” that “[a] substantial or motivating factor for the

                                   2   inclusion of this restriction was to exclude AshBritt from eligibility because of the constitutionally

                                   3   protected speech and petitioning activity in which it has engaged” (TAC at ¶ 22), is a conclusory

                                   4   statement that is “little more than a formulaic recitation of the elements.” Ashcroft v. Iqbal, 556

                                   5   U.S. 662, 681 (2009); see also Arizona Students’ Ass’n v. Arizona Bd. of Regents, 824 F.3d 858,

                                   6   870 (9th Cir. 2016) (“At the pleading stage, a plaintiff adequately asserts First Amendment

                                   7   retaliation if the complaint alleges plausible circumstances connecting the defendant’s retaliatory

                                   8   intent to the suppressive conduct.”).

                                   9          Second, Ghilarducci’s 2015 comment and the 2019 newspaper article are—whether

                                  10   considered together or separate—insufficient to support a plausible inference that CalRecycle

                                  11   adopted a restriction that excluded every potential bidder in the world except for those from

                                  12   California in order to retaliate against AshBritt; that is, these allegations do not plausibly support
Northern District of California
 United States District Court




                                  13   an inference that but-for Ghilarducci and De Rosa’s retaliatory animus, CalRecycle would not

                                  14   have adopted the California only restriction. See Nieves, 139 S. Ct. at 1722. While it is possible

                                  15   that CalRecycle adopted the California-only restriction to retaliate against a single Florida

                                  16   corporation which had never done business with CalRecycle, it is not plausible given the five

                                  17   years between the alleged retaliatory comment and the adoption of a broad restriction that on its

                                  18   face is not targeted specifically at AshBritt but rather at every single company in the world from

                                  19   outside of California. See IqbaI, 556 U.S. at 680 (to satisfy Federal Rule of Civil Procedure 8, a

                                  20   complaint’s allegations must support an inference that crosses the line from conceivable to

                                  21   plausible). Citation to the 2019 newspaper article is not sufficient as it was published one year

                                  22   before the “California only restriction” was imposed—a restriction that on its face targeted every

                                  23   otherwise qualified company outside of California.

                                  24          Third, there is an “obvious alternative explanation” to retaliation against AshBritt for

                                  25   CalRecycle’s adoption of the California only restriction, Iqbal, 556 U.S. at 682; namely, that it

                                  26   was to “‘encourage the economic recovery and well-being of residents of an area where a disaster

                                  27   or state of emergency has been declared.’” (TAC ¶ 20.) The restriction benefits California

                                  28   residents by ensuring that a company with California employees will be paid by the California
                                                                                          5
                                           Case 3:20-cv-04612-JSC Document 36 Filed 03/01/21 Page 6 of 7




                                   1   state agency with California tax dollars. AshBritt attempts to rebut CalRecycle’s published

                                   2   motivation by arguing that by making the restriction “California only” rather than “local

                                   3   companies only” it does not help the local community impacted by the fire. But AshBritt does not

                                   4   allege that there were sufficient local companies qualified to perform the work and, in any event,

                                   5   common sense dictates that the local residents impacted by the fire benefit from the State’s dollars

                                   6   going to California companies with California employees rather than to non-California companies.

                                   7           AshBritt alleges further that when it queried CalRecycle as to how it was able to adopt the

                                   8   California only restriction in light of California procurement law, CalRecycle responded by

                                   9   identifying a November 2018 emergency proclamation “by then-California Governor Brown as to

                                  10   the Camp Fire that suspended application of the procurement law ‘only to the extent necessary for

                                  11   expediting the removal and cleanup of debris from the wildfire[.]” (TAC ¶ 30.) AshBritt

                                  12   contends this explanation makes no sense as CalRecycle announced that the removal and cleanup
Northern District of California
 United States District Court




                                  13   of debris from the wildfires was completed no later than November 2019.” (Id.) AshBritt’s

                                  14   argument does not make sense. It does not dispute that Governor Brown suspended the

                                  15   procurement law and that the suspension was in effect when CalRecycle adopted the California-

                                  16   only restriction. Thus, CalRecycle’s response to AshBritt as to how it was able to adopt the

                                  17   California-only restriction notwithstanding California procurement law is logical and does not

                                  18   support an inference that the California-only restriction was adopted to target AshBritt. Further,

                                  19   the May 2020 solicitation with the California-only restriction was for removal of fire-related trees

                                  20   (id. at ¶ 19); according to AshBritt’s own allegation, in May 2020 there was still work to be done

                                  21   as a result of the fire.

                                  22           Fourth, the cases upon which AshBritt relies allege far different circumstances. See, e.g.,

                                  23   Ulrich v. City & Cty. of San Francisco, 308 F.3d 968, 980-81 (9th Cir. 2002) (reversing the

                                  24   district court’s grant of summary judgment on a First Amendment retaliation claim brought by a

                                  25   physician against his former employer noting in that “[t]he proximity in time between each of

                                  26   these adverse actions and Dr. Ulrich’s speech is well within time frames we have held sufficient

                                  27   for a jury to infer discriminatory motive.”); Arizona Students’ Ass’n, 824 F.3d at 862 (holding that

                                  28   the Arizona Students’ Association stated a First Amendment retaliation claim against the Arizona
                                                                                         6
                                           Case 3:20-cv-04612-JSC Document 36 Filed 03/01/21 Page 7 of 7




                                   1   Board of Regents based the Regents suspension of collection and remittance of the student fees

                                   2   which funded the student association following the association’s support of a ballot initiative).

                                   3          Alpha Energy Savers, Inc. v. Hansen, 381 F.3d 917 (9th Cir. 2004), does not suggest that

                                   4   AshBritt’s retaliation theory is plausible notwithstanding the obvious explanation for the broadly-

                                   5   applicable California-only restriction imposed five years after Ghilarducchi’s alleged statement

                                   6   demonstrating animus. In Alpha Energy, Inc., the County had a 10-year relationship with the

                                   7   plaintiff company. After the plaintiff’s principal testified against the County in another matter, the

                                   8   County began to redraft contracts with a stated intent to make the plaintiff company ineligible. Id.

                                   9   at 922. Further, the redrafting of the contracts began only three months after the conduct for

                                  10   which the County was allegedly retaliating against the plaintiff. Id. at 930. No remotely similar

                                  11   allegations are present here.

                                  12          Accordingly, AshBritt’s First Amendment retaliation claim is dismissed for failure to state
Northern District of California
 United States District Court




                                  13   a claim. This dismissal is without leave to amend as AshBritt has had multiple opportunities to

                                  14   cure the pleading deficiencies on this claim, but has failed to articulate any basis for doing so;

                                  15   further leave to amend would thus be futile.

                                  16                                             CONCLUSION

                                  17          For the reasons stated above, the Court GRANTS Defendants’ motion to dismiss without

                                  18   leave to amend. Judgment will be entered by separate order.

                                  19          This Order disposes of Docket No. 30.

                                  20          IT IS SO ORDERED.

                                  21   Dated: March 1, 2021

                                  22

                                  23
                                                                                                     JACQUELINE SCOTT CORLEY
                                  24                                                                 United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
                                                                                          7
